

114 S1330 IS: Freedom from Discrimination in Credit Act of 2015
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1330IN THE SENATE OF THE UNITED STATESMay 13, 2015Mrs. Murray (for herself, Mr. Franken, Ms. Warren, Mr. Merkley, Mr. Booker, Mr. Schatz, Mr. Markey, Mrs. Shaheen, Ms. Hirono, Ms. Baldwin, Mrs. Feinstein, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Equal Credit Opportunity Act to prohibit discrimination on account of sexual
			 orientation or gender identity when extending credit.
	
 1.Short titleThis Act may be cited as the Freedom from Discrimination in Credit Act of 2015.
		2.Prohibition
			 against discrimination on account of sexual orientation or gender
 identitySubsection (a)(1) of section 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended by striking on the basis of race, color, religion, national origin, sex or marital status, and inserting , actual or perceived, on the basis of race, color, religion, national origin, sex, sexual orientation, gender identity, or marital status,.
 3.DefinitionsSection 702 of the Equal Credit Opportunity Act (15 U.S.C. 1691a) is amended—
 (1)by striking subsections (f) and (g); and
 (2)by inserting after subsection (e) the following new subsections:
				
 (f)The term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth.
 (g)The term person means a natural person, a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.
 (h)The term sexual orientation means homosexuality, heterosexuality, or bisexuality.
 (i)Any reference to any requirement imposed under this title or any provision of this title shall be deemed to include a reference to the regulations of the Bureau under this title or the provision of this title in question..